Exhibit 10.14

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is made effective as of February 13,
2007 (the “Effective Date”) by and among National CineMedia, Inc., a Delaware
corporation (“NCM Inc.”, the “Company”), National CineMedia, LLC, a Delaware
limited liability company (“NCM LLC”), and Kurt C. Hall (“Executive”).

RECITALS

A. Executive currently serves as the President, Chief Executive Officer and
Chairman of the Board of Directors of NCM LLC and the terms of his employment
are covered by an employment agreement by and between Executive and NCM LLC,
effective May 25, 2005, for a term of three years (the “Prior Agreement”).

B. NCM LLC and NCM Inc. have entered into an agreement for NCM Inc. to provide
certain management services to NCM LLC.

C. In connection with the formation of NCM Inc. and the management services to
be provided by NCM Inc. to NCM LLC, Executive will become employed by NCM Inc.
and will perform services for NCM Inc., including services for the benefit of
NCM LLC.

AGREEMENT

Executive, the Company and NCM LLC agree that the Prior Agreement is hereby
assigned by NCM LLC to the Company, the Prior Agreement is hereby restated in
the form of this Agreement, and NCM LLC remains directly liable for any payment
obligations set forth in this Agreement. In consideration of the premises and
mutual covenants contained herein and for other good and valuable consideration,
the receipt of which is mutually acknowledged, the Company, NCM LLC and
Executive agree as follows:

1. Employment.

1.1 Position. Subject to the terms and conditions of this Agreement, the Company
agrees to employ Executive during the Term (as defined herein) as its President
and Chief Executive Officer and as a member of its Board of Directors. Executive
shall report to the Board of Directors of the Company (the “Board”) and shall
have the powers, responsibilities and authorities of chief executive officers of
corporations of the size, type and nature of the Company, as it exists from time
to time, as are assigned by the Board consistent with Executive’s position. At
the request of the Company, Executive will serve as an officer and/or director
of any of the Company’s subsidiaries for no additional compensation.

1.2 Duties. Subject to the terms and conditions of this Agreement, Executive
hereby agrees to be employed as the President and Chief Executive Officer of the
Company and to serve as a member of the Board, and agrees to devote such working
time and efforts (except for permitted vacation periods and reasonable periods
of illness and other incapacity), to the best of his ability, experience and
talent, to the performance of services, duties and responsibilities in
connection therewith so that such performance shall be his primary business
activity. Executive shall perform such duties and exercise such powers with
respect to the activities of the Company,



--------------------------------------------------------------------------------

commensurate with his positions as the President and Chief Executive Officer of
the Company and as a member of the Board, as the Board shall from time to time
reasonably delegate to him. Executive will be responsible for the selection of
the members of the Company’s management team, subject to the good faith approval
of the Board.

1.3 Other Service. Nothing in this Agreement shall preclude Executive from
serving on boards of directors of other companies or trade organizations and
participating in charitable, community or religious activities that do not
substantially interfere with his duties and responsibilities hereunder or
conflict with the interest of the Company.

1.4 Office. Executive’s primary office will be located in the Company’s office
facility located in Centennial, Colorado, or any other location acceptable to
Executive.

2. Term.

2.1 Term of Employment. Executive’s term of employment under this Agreement
shall commence as of the Effective Date and, subject to the terms hereof, shall
terminate on the earlier of (i) May 24, 2009, or (ii) termination of Executive’s
employment pursuant to this Agreement (the “Term”); provided, however, that any
termination of employment by Executive (other than for death or Permanent
Disability) or by the Company may only be made upon 90 days prior written notice
to the other party hereto. Executive shall resign from any and all positions,
including board memberships, held by him with the Company or any subsidiary of
the Company upon any termination of employment.

2.2 Extensions. On each May 24, commencing May 24, 2007, one year shall be added
to the termination date specified in Section 2.1(i) hereof, so that as of each
May 24, the remaining Term of Executive’s employment as determined under
Section 2.1(i) hereof shall be three years.

3. Compensation.

3.1 Salary. The Company shall pay Executive a base salary (“Base Salary”) at the
rate of $700,000 per annum. Base Salary shall be payable in accordance with the
ordinary payroll practices of the Company. The Compensation Committee of the
Board will review Executive’s salary at least annually and may increase (but not
reduce) Executive’s Base Salary in its sole discretion. Once increased, such
Base Salary shall not be reduced and, as so increased, shall constitute “Base
Salary” hereunder.

3.2 Annual Bonus. In addition to his Base Salary, Executive shall be afforded a
reasonable opportunity to earn an annual cash bonus (the “Bonus”) during the
Term. In determining Executive’s bonus, Executive’s target bonus shall be at
least 100% of Base Salary (the “Target Bonus”) and Executive’s stretch bonus
shall be at least 150% of Base Salary. The Compensation Committee of the Board,
after consultation with management, will, in conjunction with the preparation
and approval of the Company’s annual budget, establish a reasonable performance
target for the Company’s bonus plan for the next year based on the actual and
projected performance of the Company; provided, however, for any year for which
a budget is not adopted by the Board, the most recently approved performance
target shall be applicable. Executive shall be eligible to receive any bonus
awarded under the Company’s bonus plan so long as Executive is employed by the
Company as of the last day of the Company’s fiscal year.

 

2



--------------------------------------------------------------------------------

4. Employee Benefits.

4.1 Employee Benefit Programs, Plans and Practices. The Company shall during the
Term provide Executive with coverage under all employee pension and welfare
benefit programs, plans and practices (to the extent permitted under any
employee benefit plan) in accordance with the terms thereof, which the Company
generally makes available to its senior executives.

4.2 Vacation. While employed hereunder, Executive shall be entitled to no less
than 20 business days paid vacation in each calendar year, which shall be taken
at such times as are consistent with Executive’s responsibilities hereunder.

5. Expenses. Executive is authorized to incur reasonable expenses in carrying
out his duties and responsibilities under this Agreement. The Company will
reimburse Executive for such expenses upon presentation by Executive from time
to time of appropriately itemized and approved (consistent with the Company’s
policy) accounts of such expenditures.

6. Termination of Employment.

6.1 Termination Without Cause. Except as provided in Section 6.3, if Executive’s
employment is terminated by the Company (other than for Permanent Disability,
death or Cause), Executive shall receive such payments, if any, under applicable
plans or programs, including but not limited to those referred to in Section 4.1
hereof, to which he is entitled pursuant to the terms of such plans or programs,
and any unpaid payments of Base Salary previously earned, any unpaid Bonus
earned or awarded for prior periods, accrued vacation and expense incurred for
which Executive is entitled to reimbursement hereunder. If Executive is
terminated under this Section 6.1, Executive shall also be entitled to receive:

(a) an amount in lieu of any other cash compensation beyond that provided in the
immediately preceding sentence, which amount shall be equal to the sum of:

(i) the actual bonus, if any, he would have received in respect of the fiscal
year in which his termination occurs, prorated by a fraction, the numerator of
which is the number of days in such fiscal year prior to the date of Executive’s
termination and the denominator of which is 365, payable at the same time as
bonuses are paid to other executives;

(ii) two times Executive’s annual Base Salary; payable in installments as normal
payroll over the 24 months following such termination of employment; and

(b) continued coverage for a 24-month period under any employee medical, health
and life insurance plans in accordance with the respective terms thereof
applicable to active employees (other than the requirement of continued
employment);

 

3



--------------------------------------------------------------------------------

provided, however, that payments and benefits due hereunder shall be reduced by
any amounts owed by Executive to the Company and, where applicable, shall be
made pursuant to COBRA.

In no event shall Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to Executive under any
of the provisions of this Agreement and such amounts shall not be reduced
whether or not Executive obtains other employment.

6.2 Termination For Good Reason. Except as provided in Section 6.3, if Executive
resigns for Good Reason (as defined below), Executive shall receive such
payments, if any, under applicable plans or programs, including but not limited
to those referred to in Section 4.1 hereof, to which he is entitled pursuant to
the terms of such plans or programs, and any unpaid payments of Base Salary
previously earned, any unpaid Bonus earned or awarded for prior periods, accrued
vacation and expense incurred for which Executive is entitled to reimbursement
hereunder. If Executive resigns under this Section 6.2, Executive shall also be
entitled to receive:

(a) an amount (the “Section 6.2 Termination Amount”) in lieu of any other cash
compensation beyond that provided in the immediately preceding sentence, which
amount shall be equal to the sum of:

(i) the actual bonus, if any, he would have received in respect of the fiscal
year in which his termination occurs, prorated by a fraction, the numerator of
which is the number of days in such fiscal year prior to the date of Executive’s
termination and the denominator of which is 365, payable at the same time as
bonuses are paid to other executives;

(ii) two times Executive’s annual Base Salary; plus one times Executive’s Target
Bonus; payable in a lump sum within 30 days following such termination of
employment; and

(b) continued coverage for a 24-month period under any employee medical, health
and life insurance plans in accordance with the respective terms thereof
applicable to active employees (other than the requirement of continued
employment); provided, however, that payments and benefits due hereunder shall
be reduced by any amounts owed by the Executive to the Company and, where
applicable, shall be made pursuant to COBRA.

Good Reason shall be defined as (i) a reduction in Executive’s Base Salary or
the establishment of or any amendment to the annual cash bonus plan which would
materially impair the ability of Executive to receive the Target Bonus (other
than the establishment of reasonable performance targets to be set annually in
good faith by the Board), (ii) a diminution of Executive’s titles, offices,
positions or authority, excluding for this purpose a change in Executive’s
status as Chairman of the Board and an action not taken in bad faith and which
is remedied within twenty (20) days after receipt of written notice thereof
given by Executive; or the assignment to Executive of any duties inconsistent
with Executive’s position (including status or reporting

 

4



--------------------------------------------------------------------------------

requirements), authority, or material responsibilities, or the removal of
Executive’s authority or material responsibilities, excluding for this purpose
an action not taken in bad faith and which is remedied by the Company within
twenty (20) days after receipt of notice thereof given by Executive, (iii) a
transfer of Executive’s primary workplace by more than fifty (50) miles from the
current workplace, (iv) a material breach of this Agreement by the Company which
is not remedied within twenty (20) days after receipt of written notice thereof
given by Executive, (v) Executive is not the President and Chief Executive
Officer of the Company, or (vi) Executive is not a member of the Board.

6.3 Termination During a Change of Control. Notwithstanding Section 6.1 or 6.2,
if within three months prior to or one year after a Change of Control (as
defined below), Executive’s employment is terminated by the Company (other than
for Permanent Disability, death or Cause) or the Executive resigns for Good
Reason, Executive shall receive such payments, if any, under applicable plans or
programs, including but not limited to those referred to in Section 4.1 hereof,
to which he is entitled pursuant to the terms of such plans or programs, and any
unpaid payments of Base Salary previously earned, any unpaid Bonus earned or
awarded for prior periods, accrued vacation and expense incurred for which
Executive is entitled to reimbursement hereunder. If Executive is terminated or
resigns under this Section 6.3, Executive shall also be entitled to receive:

(a) an amount (the “Section 6.3 Termination Amount”) in lieu of any other cash
compensation beyond that provided in the immediately preceding sentence, which
amount shall be equal to the sum of:

(i) the actual bonus, if any, he would have received in respect of the fiscal
year in which his termination occurs, prorated by a fraction, the numerator of
which is the number of days in such fiscal year prior to the date of Executive’s
termination and the denominator of which is 365, payable at the same time as
bonuses are paid to other executives; and

(ii) two and one half times Executive’s annual Base Salary; plus two times
Executive’s Target Bonus payable in a lump sum within 30 days following such
termination of employment; and

(b) continued coverage for a 30-month period under any employee medical, health
and life insurance plans in accordance with the respective terms thereof
applicable to active employees (other than the requirement of continued
employment); provided, however, that payments and benefits due hereunder shall
be reduced by any amounts owed by the Executive to the Company and, where
applicable, shall be made pursuant to COBRA.

A Change of Control shall be deemed to have occurred upon the occurrence of:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 50%

 

5



--------------------------------------------------------------------------------

or more of either (x) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (y) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change of Control: (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, (D) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (A) or (B) of paragraph (iv) below, or (E) any acquisition by a Founding
Member (as defined in the National CineMedia, LLC Third Amended and Restated
Limited Liability Operating Agreement, dated as of February 13, 2007); or

(ii) The acquisition by any Person, other than a Founding Member, of the right
to (A) elect or (B) nominate for election or (C) designate for nomination
pursuant to a Director Designation Agreement dated February 13, 2007 among the
Company and the Founding Members, a majority of the members of the Company’s
Board;

(iii) The acquisition by any Person, other than the Company or a Founding
Member, of beneficial ownership of more than 50% of the Units of NCM LLC; or

(iv) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or an
acquisition of assets of another corporation (a “Business Combination”), in each
case, unless, following such Business Combination, (A) (x) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be; and (y) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination were individuals who, as of the Effective Date, constitute
the Board (the “Incumbent Board”); provided, however, that any individual
becoming a director subsequent to the Effective Date whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a

 

6



--------------------------------------------------------------------------------

majority of the directors then comprising the Incumbent Board or was designated
pursuant to a Director Designation Agreement dated February 13, 2007 among the
Company and the Founding Members shall be considered as though such individual
were a member of the Incumbent Board, at the time of the execution of the
initial agreement, or of the action of the Board, providing for such Business
Combination or (B) the Founding Members beneficially own, more than 50% of,
respectively, the outstanding shares of common stock or voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the corporation resulting from such Business Combination; or

(v) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company; or

(vi) Approval by the members of NCM LLC of a complete liquidation or dissolution
of NCM LLC.

6.4 Permanent Disability. If Executive is unable to engage in the activities
required by Executive’s job by reason of any medically determined physical or
mental impairment which has lasted or can be expected to last for a continuous
period of not less than six (6) consecutive months (“Permanent Disability”), the
Company or Executive may terminate Executive’s employment on written notice
thereof, and Executive shall receive or commence receiving, as soon as
practicable:

(i) the actual bonus, if any, he would have received in respect of the fiscal
year in which his termination occurs, prorated by a fraction, the numerator of
which is the number of days of the fiscal year until termination and the
denominator of which is 365, payable at the same time as bonuses are paid to
other executives;

(ii) for a period of one year from the time of termination of employment, other
benefits to which he is then entitled in accordance with applicable plans and
programs of the Company; and

(iii) accrued but unpaid Base Salary and such payments under applicable plans or
programs, including but not limited to those referred to in Sections 4.1, 4.2
and 5 hereof, to which he is entitled pursuant to the terms of such plans or
programs.

6.5 Death. In the event of Executive’s death during the Term, Executive’s estate
or designated beneficiaries shall receive or commence receiving, as soon as
practicable:

(i) the actual bonus, if any, he would have received in respect of the fiscal
year in which his death occurs, prorated by a fraction, the numerator of which
is the number of days of the fiscal year until his death and the denominator of
which is 365, payable at the same time as bonuses are paid to other executives;

 

7



--------------------------------------------------------------------------------

(ii) continuation of the medical benefits pursuant to COBRA to which he, his
surviving Spouse and “eligible dependents” (as defined below) were entitled at
the time of his death, for a period of one year following his death at the
expense of the Company; and

(iii) accrued but unpaid Base Salary and such payments under applicable plans or
programs, including but not limited to those referred to in Sections 4.1, 4.2
and 5 hereof, to which Executive’s estate or designated beneficiaries are
entitled pursuant to the terms of such plans or programs.

“Eligible dependents” means dependents of Executive who are eligible to receive
medical benefits under the Company’s medical plan.

6.6 Termination for Cause; Resignation by Executive.

(a) The Company shall have the right to terminate the employment of Executive
for Cause. In the event that Executive’s employment is terminated by the Company
for Cause or by Executive for any reason (other than by Executive for Good
Reason or as a result of the Executive’s Permanent Disability or death) during
the Term, Executive shall not be entitled to the payment of any compensation
otherwise included under this Agreement. After the termination of Executive’s
employment under this Section 6.6, the obligations of the Company under this
Agreement to make any further payments, or provide any benefits specified
herein, to Executive shall thereupon cease and terminate.

(b) As used herein, the term “Cause” shall be limited to (i) any willful breach
of any material written policy of the Company that results in material and
demonstrable liability or loss to the Company; (ii) the engaging by Executive in
conduct involving moral turpitude that causes material and demonstrable injury,
monetarily or otherwise, to the Company, including, but not limited to,
misappropriation or conversion of assets of the Company (other than immaterial
assets); (iii) conviction of or entry of a plea of nolo contendere to a felony;
or (iv) a material breach of this Agreement by engaging in action in violation
of the restrictive covenants in this Agreement. No act or failure to act by the
Executive shall be deemed “willful” if done, or omitted to be done, by him in
good faith and with the reasonable belief that his action or omission was in the
best interest of the Company.

7. Indemnification. To the fullest extent permitted by the indemnification
provisions of the charter, articles of incorporation and bylaws of the Company
and the Limited Liability Operating Agreement of NCM LLC and any indemnification
agreement between Executive and the Company or NCM LLC, in effect as of the date
of this Agreement, and the indemnification provisions of the relevant statute of
the jurisdiction of the Company’s and NCM LLC’s organization as in effect from
time to time (collectively, the “Indemnification Provisions”), and in each case
subject to the conditions hereof, the Company and NCM LLC jointly and severally
agree to (i) indemnify Executive, as a director and officer of the Company or a
subsidiary of the Company or a trustee or fiduciary of an employee benefit plan
of the Company or a subsidiary of the Company, or, if Executive shall be serving
in such capacity at the Company’s written

 

8



--------------------------------------------------------------------------------

request, as a director or officer of any other corporation (other than a
subsidiary of the Company) or as a trustee or fiduciary of an employee benefit
plan not sponsored by the Company or a subsidiary of the Company, against all
liabilities and reasonable expenses that may be incurred by Executive in any
threatened, pending, or completed action, suit or proceeding, whether civil,
criminal or administrative, or investigative and whether formal or informal,
because Executive is or was a director or officer of the Company, a director or
officer of such other corporation or a trustee or fiduciary of such employee
benefit plan, and against which Executive may be indemnified by the Company, and
(ii) pay for or reimburse the reasonable expenses incurred by Executive in the
defense of any proceeding to which Executive is a party because Executive is or
was a director or officer of the Company or of NCM LLC, a director or officer of
such other corporation or a trustee or fiduciary of such employee benefit plan.
The rights of Executive under the Indemnification Provisions shall survive the
termination of the employment of Executive by the Company.

8. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

To the Company:

National CineMedia, Inc.

9110 East Nichols Avenue, Suite 200

Centennial, CO 80112

Attn: Ralph E. Hardy, General Counsel

To NCM LLC:

National CineMedia, LLC

9110 East Nichols Avenue, Suite 200

Centennial, CO 80112

Attn: Ralph E. Hardy, General Counsel

To Executive:

Mr. Kurt C. Hall

12612 White Deer Drive

Littleton, CO 80127

Any such notice or communication shall be delivered by hand or by courier or
sent certified or registered mail, return receipt requested, postage prepaid,
addressed as above (or to such other address as such party may designate in a
notice duty delivered as described above), and the third business day after the
actual date of mailing hall constitute the time at which notice was given.

9. Separability; Legal Fees. If any provision of this Agreement shall be
declared to be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect. The non-prevailing party shall bear the costs
of any legal fees and other fees and expenses which may be incurred by the
prevailing party in respect of enforcing its respective rights under this
Agreement.

 

9



--------------------------------------------------------------------------------

10. Assignment. This contract shall be binding upon and inure to the benefit of
the heirs and representatives of Executive and the assigns, and successors of
the Company, but neither this Agreement nor any rights or obligations hereunder
shall be assignable or otherwise subject to hypothecation by Executive (except
by will or by operation of the laws of intestate succession) or by the Company,
except that the Company may assign this Agreement to any successor (whether by
merger, purchase or otherwise) to all or substantially all of the stock, assets
or businesses of the Company, if such successor expressly agrees to assume the
obligations of the Company hereunder.

11. Amendment. This Agreement may only be amended by written agreement of the
Company and Executive.

12. Nondisclosure of Confidential Information: Non-Competition.

(a) Executive shall not, without the prior written consent of the Company, use,
divulge, disclose or make accessible to any other person, firm, partnership,
corporation or other entity any Confidential Information pertaining to the
business of the Company or any of its affiliates except, (i) while employed by
the Company, in the business of and for the benefit of the Company, or (ii) as
required by law. For purposes of this Section 12(a), “Confidential Information”
shall mean non-public information concerning the financial data, strategic
business plans, product development (or other proprietary product data),
customer lists, marketing, acquisition and divestiture plans and other
non-public, proprietary and confidential information of the Company, its
subsidiaries, its affiliates (the “Restricted Group”) or suppliers or vendors,
that, in any case, is not otherwise available to the public (other than by
Executive’s breach of the terms hereof).

(b) During the period of his employment hereunder and for one year thereafter
(except in the case where Executive terminates his employment with the Company
for the Good Reason event described in clause (v) of the definition of “Good
Reason”), Executive agrees that, without the prior written consent of the
Company, (A) he will not, directly or indirectly, either as principal, manager,
agent, consultant, officer, stockholder, partner, investor, lender or employee
or in any other capacity, carry on, be engaged in, or have any financial
interest in, any business in Competition (as defined in Section 12(c)) with the
business of the Restricted Group and (B) he shall not, on his own behalf or on
behalf of any person, firm or company, directly or indirectly, solicit or hire
for the benefit of anyone, other than the Restricted Group, any person who is,
or was at any time during the six (6) months immediately preceding the time of
the solicitation or hiring by Executive employed by the Restricted Group (other
than Executive’s secretary or other administrative employee who worked directly
for him).

(c) For purposes of this Section 12, a business shall be deemed to be in
“Competition” with the Restricted Group if it sells, promotes or distributes
advertising through digital media for display at movie theatres or other public
venues or retail

 

10



--------------------------------------------------------------------------------

establishments. Nothing in this Section 12 shall be construed so as to preclude
Executive from investing in a publicly or privately held company, provided
Executive’s beneficial ownership of any class of such company’s securities does
not exceed 1% of the outstanding securities of such class.

(d) Executive and the Company agree that this covenant not to compete is a
reasonable covenant under the circumstances, and further agree that if in the
opinion of any court of competent jurisdiction such restraint is not reasonable
in any respect, such court shall have the right, power and authority to excise
or modify such provision or provisions of this covenant as to the court shall
appear not reasonable and to enforce the remainder of the covenant as so
amended. Executive agrees that any breach of the covenants contained in this
Section 12 would irreparably injure the Company. Accordingly, Executive agrees
that the Company may, in addition to pursuing any other remedies it may have in
equity, obtain an injunction against Executive from any court having
jurisdiction over the matter restraining any further violation of this Agreement
by Executive and cease making any payments otherwise required by this Agreement;
provided, however, that in the event a court of competent jurisdiction, which
recognizes the validity of the provisions of this Section 12, finds Executive
not to be in violation of the provisions of this Section 12, then the Company
shall pay to Executive, in a lump sum, within ten days of such determination,
all amounts that would have been payable to Executive hereunder through the date
of such determination and continue making any other payments due with respect to
periods of time subsequent to such determination in accordance with the
provisions of this Agreement.

13. Beneficiaries: References. Executive shall be entitled to select (and
change, to the extent permitted under any applicable law) a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive’s death, and may change such election, in either case by giving the
Company written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative, and the Company shall pay amounts payable under this
Agreement, unless otherwise provided herein, in accordance with the terms of
this Agreement, to Executive’s personal or legal representatives, executors,
administrators, heirs, distributees, devisees, legatees or estate, as the case
may be. Any reference to the masculine gender in this Agreement shall include,
where appropriate, the feminine.

14. Survival. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations. The provisions of this
Section 14 are in addition to the survivorship provisions of any other section
of this Agreement.

15. Governing Law. This Agreement shall be construed, interpreted and governed
in accordance with the laws of the state of Colorado, without reference to rules
relating to conflicts of law.

16. Effect on Prior Agreements. Except for amendments to this Agreement, this
Agreement contains the entire understanding between the parties hereto and
supersedes in all respects any prior or other agreement or understanding between
the Company or any affiliate of the Company and Executive.

 

11



--------------------------------------------------------------------------------

17. Withholding. The Company shall be entitled to withhold from payment any
amount of withholding required by law.

18. Section 409A; Deferred Compensation. Notwithstanding anything herein to the
contrary, (i) if at the time of the Executive’s termination of employment the
Executive is a “specified employee” as defined in Section 409A of the Internal
Revenue Code (the “Code”), if necessary to avoid any accelerated or additional
tax under Section 409A of the Code, then the Company will defer the commencement
of the payments or benefits hereunder (without any reduction in such payments or
benefits) until the date that is six months following the Executive’s
termination of employment (or the earliest date as is permitted under
Section 409A of the Code) and (ii) if any other payment or other benefits due to
the Executive hereunder could cause accelerated or additional tax under
Section 409A of the Code, such payment or other benefits shall be deferred or
otherwise restructured, to the extent possible, in a manner, determined by the
Board (but subject to the reasonable consent of the Executive), to avoid any
accelerated or additional tax. The Company shall consult with the Executive in
good faith regarding application of this provision; provided that neither the
Company nor any of its employees or representatives shall have any liability to
the Executive with respect thereto. Nothing contained in this Section 18 shall
have the effect of increasing the amount of any payment or benefit which is
otherwise owed by the Company to the Executive.

19. Performance. NCM LLC hereby agrees that it shall be directly and jointly and
severally liable for the payment of all sums due hereunder.

20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original.

[Signature Page Follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
set forth below, to be effective as of the date set forth in the first
paragraph.

 

NATIONAL CINEMEDIA, INC. The Company; NCM Inc. By:  

/s/ Gary W. Ferrera

  Gary W. Ferrera   Executive Vice President and Chief Financial Officer Date:  
February 12, 2007 NATIONAL CINEMEDIA, LLC NCM LLC By:  

/s/ Gary W. Ferrera

  National CineMedia, Inc., as Managing Member,   Gary W. Ferrera   Executive
Vice President and Chief Financial Officer Date:   February 12, 2007 EXECUTIVE

/s/ Kurt C. Hall

Kurt C. Hall Date:   February 12, 2007

 

13